UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------X
UNITED STATES OF AMERICA,

                         Plaintiff,               MEMORANDUM AND ORDER
                                                  18-CV-4642(JS)(ARL)
            -against-

EDWARD HANSEN and TIFFANY HANSEN,

                    Defendants.
----------------------------------X
APPEARANCES
For Plaintiff:      Steven M. Dean, Esq.
                    U.S. Department of Justice, Tax Division
                    P.O. Box 55 Ben Franklin Station
                    Washington, DC 20044

For Defendants:          No appearance.

SEYBERT, District Judge:

            On January 7, 2020, Magistrate Judge Arlene R. Lindsay

issued a Report and Recommendation (R&R, D.E. 14) recommending

that the Court deny, with leave to renew, the United States of

America’s (“Plaintiff”) motion for an entry of a default judgment

(the “First Default Motion,” D.E. 11) against Edward Hansen and

Tiffany Hansen (collectively, “Defendants”).              Judge Lindsay could

not determine whether Defendants’ “conduct was willful” because

Plaintiff     served   Defendants     with   a   copy   of     its   motion   at    a

different address than the address Defendants indicated on a form

waiver   of    the     service   of   summons.          (R&R    at    4-5.)        On

January 15, 2020, Plaintiff filed a renewed motion for default

judgment against Defendants (the “Renewed Motion”).                      (Renewed
Mot., D.E. 17.)    For the following reasons, Plaintiff’s Renewed

Motion is GRANTED, and the First Default Motion is DENIED as MOOT,

and Judge Lindsay’s R&R is TERMINATED.

                              PROCEDURAL HISTORY

           On August 16, 2018, the Plaintiff commenced this action

against    Defendants    seeking       to   recover   unpaid       federal   tax

liabilities.   (See Compl., D.E. 1.)         On August 17, 2018, the Clerk

of the Court issued the Summons and Complaint to both Defendants

at 21 Major Trescott Lane, Fort Salonga, New York.             (Edward Hansen

Clerk’s Summons, D.E. 4; Tiffany Hansen Clerk’s Summons, D.E. 5.)

On October 30, 2018, Defendants signed a “Waiver of the Service of

Summons,” wherein they indicated that they received a copy of the

Complaint, among other things, and listed 21 Major Trescott Lane,

Northport, New York as their address (the “Waiver Address”).

(Edward Hansen Waiver Form, D.E. 6; Tiffany Hansen Waiver Form,

D.E. 7.)     Defendants did not respond to the Complaint and on

February 25, 2019,      the    Clerk   of   the   Court    noted    Defendants’

default.   (Clerk’s Entry of Default, D.E. 10.)

           On April 1, 2019, Plaintiff filed the First Default

Motion.    (See First Default Mot.)           On April 2, 019, Plaintiff

served Defendants with a copy of the First Default Motion at an

address different than the Waiver Address.                (Apr. 2, 2019 Cert.

Serv., D.E. 12.)   On April 4, 2019, Plaintiff filed a supplemental

certificate of service indicating that the First Default Motion

                                        2
was served on Defendant Tiffany Hansen at the Waiver Address.

(Suppl. Cert. Serv., D.E. 13.)

            On October 8, 2019, the undersigned referred the First

Default Motion to Judge Lindsay for a report and recommendation.

(Oct. 8, 2019 Elec. Order.)         On January 7, 2020, Judge Lindsay

issued her R&R recommending that the Court deny the First Default

Motion. (See R&R at 4-5.) Specifically, Judge Lindsay recommended

that the Court deny the motion because it was served to Defendants

at an address different than the Waiver Address and therefore Judge

Lindsay   could   not   determine   whether   Defendants’   “conduct   was

willful.”    (R&R at 5.)     On January 13, 2020, Plaintiff served a

copy of the R&R on Defendants at the Waiver Address (R&R Certs.

Serv., D.E. 15 and 16) and on January 15, 2020, Plaintiff filed

the Renewed Motion (D.E. 17).       Plaintiff submitted a certificate

of service indicating that, on January 15, 2020, it served the

Renewed Motion on Defendants at the Waiver Address.1            (Renewed

Cert. Serv., D.E. 17-5.)

                               BACKGROUND

            Plaintiff alleges that on or about June 22, 2009 and

November 22, 2010, the Secretary of the Treasury of the United

States gave proper notice to Defendants that they were indebted to


1 Plaintiff also explained that it served the Renewed Motion to
Defendants at two additional addresses determined by the IRS,
Office of Chief Counsel to be Defendants’ last known addresses.
(Dean Aff., D.E. 17-4, ¶¶ 10-11.)
                                     3
the United States for the unpaid balance of their joint federal

income taxes for calendar years 2008 and 2009 in the amount of

$42,124.87.      (Compl. ¶¶ 3-4.)             Plaintiff alleges that the tax

liabilities      incurred        were    assessed       on     June 22, 2009       and

November 22, 2010.     (Compl. ¶ 3.)

           Likewise,       on    May 30, 2011,        June 3, 2013,       August   11,

2014,   June 8, 2015,       November 21, 2016,          and    June 5, 2017,       the

Secretary of the Treasury of the United States gave proper notice

to Defendant Edward Hansen that he was indebted to the United

States for the unpaid balance of his individual federal income

taxes for calendar years 2010 and 2012-2016 in the amount of

$201,414.76.      (Compl. ¶¶ 7-8.)            Plaintiff alleges that the tax

liabilities incurred were assessed on the notice dates.                      (Compl.

¶ 7.)

           Similarly,       on    or    about    August 18 , 2008,        August 30,

2010, and September 5, 2011 the Secretary of the Treasury of the

United States gave proper notice to Defendant Edward Hansen for

trust   fund    recovery    penalties      under      26 U.S.C. § 6672       for   his

willful failure to withhold, account for, and/or pay over the

withholding taxes of (1) County Building, Inc. for various tax

quarters from 2005 to 2006 and (2) County Erectors, Inc. for

various   tax    quarters        from   2007     to   2010    in    the   amount    of

$623,651.28.     (Compl. ¶¶ 11-12.)             Plaintiff alleges that the tax

liabilities      incurred        were   assessed       on     the   notice    dates.

                                          4
(Compl. ¶ 11.)      Accordingly, Plaintiff alleges that Defendant

Edward Hansen’s failure to pay these liabilities resulted in a

federal tax lien pursuant to 26 U.S.C. §§ 6321-22.           (Compl. ¶ 13.)

           In support of its Renewed Motion, Plaintiff annexes a

declaration from Sean McLaughlin (“McLaughlin”), a Revenue Officer

with the Internal Revenue Service (“IRS”), to provide the balance

due on the Defendants’ liabilities as of March 20, 2019.              (See

McLaughlin Decl., D.E. 17-2.)       Specifically, McLaughlin avers that

as of March 20, 2019:       (1) Defendants owe $40,743.24 in unpaid

federal taxes for the years 2008-2009, which includes the unpaid

taxes, penalties, interest and all payments, credits, abatements

and accruals (McLaughlin Decl. ¶ 3); (2) Defendant Edward Hansen

owes $211,802.96 in unpaid federal tax liabilities for the years

2010 and 2012-2016 which includes the unpaid taxes, penalties,

interest   and    all   payments,   credits,    abatements   and   accruals

(McLaughlin Decl. ¶ 4), and (3) Defendant Edward Hansen owes

$649,298.80 in unpaid trust fund recovery penalties for various

tax periods throughout the years 2005-2010 which includes the

unpaid   taxes,   penalties,   interest   and    all   payments,   credits,

abatements and accruals (McLaughlin Decl. ¶ 5).

                               DISCUSSION

I.   Liability

           Federal Rule of Civil Procedure 55 sets forth a two-step

process to obtain a default judgment: (1) first, “[w]hen a party

                                     5
against whom a judgment for affirmative relief is sought has failed

to   plead   or   otherwise   defend,       and   that   failure   is   shown   by

affidavit or otherwise, the clerk must enter the party’s default”;

and (2) second, “after a default has been entered against a

defendant, and the defendant fails to appear or move to set aside

the default under Rule 55(c), the court may, on plaintiff’s motion,

enter a default judgment.”      FED. R. CIV. P. 55(a), (b)(2), and (c);

United States v. Kemp, No. 15-CV-2419, 2015 WL 6620624, at *2

(E.D.N.Y. Oct. 30, 2015) (citing FED. R. CIV. P. 55(b)(2)).                      A

defendant’s default constitutes an admission of liability; thus,

on a motion for default, the well-pleaded allegations in the

complaint pertaining to liability are deemed true.                      Joe Hand

Promotions, Inc. v. El Norteno Rest. Corp., No. 06-CV-1878, 2007

WL 2891016, at *2 (E.D.N.Y. Sept. 28, 2007).                 Nevertheless, in

determining a motion for default judgment, the Court is responsible

for ensuring that the pleadings provide an appropriate basis for

liability.     Kemp, 2015 WL 662064, at *2.

             The determination of whether to grant a default judgment

is in the district court’s sound discretion.               Shah v. N.Y. State

Dep’t of Civil Serv., 168 F.3d 610, 615 (2d Cir. 1999).                 The court

may consider factors that include “‘whether plaintiff has been

substantially prejudiced by the delay involved[ ] and whether the

grounds for default are clearly established or are in doubt.’”

O’Callahan v. Sifre, 242 F.R.D. 69, 73 (S.D.N.Y. 2007) (quoting

                                        6
10A Charles Alan Wright, Arthur R. Miller & Mary Kay Kane, Federal

Practice and Procedure § 2685 (3d ed. 1998)) (alteration in

original).    The Court’s analysis on a motion for default is guided

by factors such as: “(1) whether the defendant’s default was

willful;    (2) whether      defendant       has   a   meritorious    defense   to

plaintiff’s       claims;   and   (3) the     level    of   prejudice    the   non-

defaulting party would suffer as a result of the denial of the

motion for default judgment.”         Mason Tenders Dist. Council v. Duce

Constr. Corp., No. 02-CV-9044, 2003 WL 1960584, at *2 (S.D.N.Y.

Apr. 25, 2003).

             Defendants’ failure to respond to the Complaint and the

Renewed Motion sufficiently demonstrates willfulness.                   See, e.g.,

Indymac Bank v. Nat’l Settlement Agency, Inc., No. 07-CV-6865,

2007 WL 4468652, at *1 (S.D.N.Y. Dec. 20, 2007) (holding that

defendants’ failure to appear in the action and respond to the

complaint    or    motion   for   default      “indicate    willful     conduct”).

Indeed, Defendants have failed to appear or otherwise respond

despite (1) proper service of the First Default Motion to Defendant

Tiffany Hansen at the Waiver Address (see Supp. Cert. Serv.),

(2) proper service of the R&R to Defendants at the Waiver Address,

among others (see R&R Certs. Serv.); and (3) proper service of the

Renewed Motion to Defendants at the Waiver Address, among others

(see Renewed Cert. Serv.).         Additionally, the Court finds that the

Complaint’s allegations regarding Defendants’ failure to make

                                         7
payments in connection with their tax liabilities, which the Court

deems    admitted     in    light   of    Defendants’     default,     establish

Defendants’ liability.        See Joe Hand Promotions, 2007 WL 2891016,

at *2; Kemp, 2015 WL 6620624, at *2.            Finally, the denial of this

motion   would   be    prejudicial       to   Plaintiff   “as   there    are   no

additional steps available to secure relief in this Court.” Bridge

Oil Ltd. v. Emerald Reefer Lines, L.L.C., No. 06-CV-14226, 2008 WL

5560868, at *2 (S.D.N.Y. Oct. 27, 2008).           Accordingly, Plaintiff’s

motion for a default judgment is GRANTED.

II.   Damages

           While a party’s default constitutes an admission of all

well-pleaded     allegations        regarding    liability,     “‘it    is     not

considered an admission of damages.’”             Kemp, 2015 WL 6620624, at

*2 (quoting Greyhound Exhibitgroup, Inc. v. E.L.U.L. Realty Corp.,

973 F.2d 155, 158 (2d Cir. 1992)).               On a motion for default,

Plaintiff bears the burden of establishing damages to a reasonable

degree of certainty.          See Kemp, 2015 WL 6620624, at *2.                In

determining the appropriate amount of damages, it is within the

Court’s discretion to conduct an evidentiary hearing or rely on

documentary proof.         United States v. Davis, No. 05-CV-4447, 2007

WL 2287889, at *2 (E.D.N.Y. Aug. 8, 2007).

           Here, Plaintiff seeks (1) $40,743.24 in unpaid federal

tax liabilities for the years 2008-2009 from Defendants, which

takes into consideration the unpaid taxes, penalties, interest and

                                         8
all payments, credits, abatements and accruals (McLaughlin Decl.

¶ 3); (2) $211,802.96 in unpaid federal tax liabilities for the

years 2010 and 2012-2016 from Defendant Edward Hansen, which takes

into consideration the unpaid taxes, penalties, interest and all

payments, credits, abatements and accruals (McLaughlin Decl. ¶ 4),

and (3) $649,298.80 in unpaid trust fund recovery penalties for

various tax periods throughout the years 2005-2010 from Defendant

Edward Hansen, which takes into consideration the unpaid taxes,

penalties, interest and all payments, credits, abatements and

accruals (McLaughlin Decl. ¶ 5).

             In support of this request, Plaintiff references the

McLaughlin     Declaration        that    reflects   these      amounts    as     of

March 20, 2019     an     based    on    McLaughlin’s     review   of     the   IRS

Integrated Data Retrieval System (“IDRS”).                   (McLaughlin Decl.

¶¶ 2-6.)     The IDRS stores and tracks taxpayer account information

and   also   generates     reports       that   provide   the    balance    for   a

particular tax payer for a particular tax period.                      (McLaughlin

Decl. ¶ 2.)       The Court finds that the McLaughlin Declaration

establishes     damages    as     of     March 20, 2019   with     a    reasonable

certainty.     See United States v. Silverman, No. 15-CV-0022, 2017

WL 745732, at *6 (E.D.N.Y. Feb. 3, 2017), R&R adopted, 2017 WL

744573 (E.D.N.Y. Feb. 24, 2017) (finding the Government “provided

adequate support for the [tax liability] damages it seeks against”

defendant where the Government submitted a declaration from an IRS

                                           9
revenue officer who reviewed records and information in the IDRS)

(collecting cases); see also United States v. Bowman, No. 16-CV-

1388, 2017 WL 2610507, at *3 (N.D.N.Y. June 16, 2017).

           Plaintiff further seeks interest and statutory accruals

against Defendants on the unpaid tax liabilities described above

from March 20, 2019. (Dean Affirmation, D.E. 17-1, ¶¶ 4-6.) Under

26 U.S.C. § 6601(a), Plaintiff is entitled to interest on the

unpaid tax liabilities based on the underpayment rate set forth in

26 U.S.C. § 6621.   See 26 U.S.C. § 6601(a).

                            CONCLUSION

           For the foregoing reasons, Plaintiff’s Renewed Motion

for a default judgment against Defendants (D.E. 17) is GRANTED and

the First Default Motion (D.E. 11) is DENIED as MOOT and Judge

Lindsay’s R&R (D.E. 14) is TERMINATED.

           The Clerk of the Court is directed to enter judgment as

follows:

     (1)   in favor of Plaintiff against Defendants Edward
           Hansen and Tiffany Hansen for the unpaid balance of
           their joint federal income taxes, penalties, and
           interest for the calendar years 2008 and 2009 in
           the amount of $40,743.24 plus statutory additions
           and interest running from March 20, 2019;

     (2)   in favor of Plaintiff against Defendant Edward
           Hansen for the balance of his unpaid individual
           federal income taxes, penalties, and interest for
           the calendar years 2010 and 2012 through 2016 in
           the amount of $211,802.96 plus statutory additions
           and interest running from March 20, 2019; and



                                10
       (3)   in favor of Plaintiff against Defendant Edward
             Hansen for the balance of his unpaid trust fund
             recovery    penalties    assessed   pursuant    to
             26 U.S.C. § 6672 and interest for the tax periods
             ending December 31, 2005, March 31, 2006, June 30,
             2006, September 30, 2007, December 31, 2007,
             December 31, 2008, June 30, 2009, September
             30, 2009, December 31, 2009, March 31, 2010, June
             30, 2010, and September 30, 2010, in the amount of
             $649,298.80 plus statutory additions and interest
             running from March 20, 2019.

             The Clerk of Court is further directed to calculate

prejudgment interest based on the underpayment rate set forth in

26 U.S.C. § 6621, which is established by adding the Federal short

term     rate   plus   three   percentage   points.    See   26   U.S.C.

§ 6621(a)(2).     Such interest should be compounded daily pursuant

to 26 U.S.C. § 6622.       The Federal short term rate is currently

1.50 percent.2     However, the present rate is subject to change and

is available for the Clerk of the Court’s review and application.

Upon entry of the judgment, the Clerk of the Court is directed to

mark this case CLOSED.

                                         SO ORDERED.


                                         /s/ JOANNA SEYBERT______
                                         Joanna Seybert, U.S.D.J.

Dated:       March   13 , 2020
             Central Islip, New York




2 An index of applicable Federal rates is available on the IRS
website,
http://apps.irs.gov/app/picklist/list/federalRates.html.
                                    11
